DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status

Claims 1-20 are pending.
Claims 1-20 are rejected under 35 USC§ 103.


Claim Rejections - 35 USC§ 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in  which the invention was made.
 
Claims 1-6 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schuller; Peter et al. (US 9003086 B1) [Schuller] and in view of Neporada et al. (US 20170286436 A1)
Regarding Claim 1, Schuller discloses, A system, comprising: 
a processor (FIG. 8, Processor 802); and
a memory (FIG. 8, memory 804, Storage 806) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
in response to receiving a real cluster storage system criterion, determining a first mapped cluster schema based on a first size corresponding to a first mapped cluster to be instantiated, wherein the first size is a different size than a second size corresponding to a second mapped cluster to be instantiated, [wherein the real cluster is arranged as a geographically diverse redundant array of independent nodes facilitating protection of data stored thereon] (Col 6, line 45: "As shown in FIG. 4A, .. , a data object (400) associated with a request is mapped (e.g., hashed) to a virtual bucket (410). An identifier of the virtual bucket (410) is used as an input to a data distribution algorithm using the cluster map (435) in order to identify a primary storage resource (440)". Examiner: The  data distribution algorithm that uses cluster map (435) is the schema that creates mapped cluster from real cluster storage.  Col 6, line 21: "A virtual bucket may be any logical unit for categorizing data which is requested to be stored in the storage cluster (e.g., data object(s) included in a storage request”. Col 4, line 35: “the RDF … is associated with the maximum number of storage resources in the storage cluster which can share data with a given storage resource. The distribution engine (100) may be configured to receive the RDF value from a user (e.g., an administrator), as part of a storage request, as a predefined value by a designer of the storage cluster, and/or from any other source ..”. So, the number of storage resources depends on RDF (replica distribution factor) and RDF can come from different sources and hence can have different values and hence number of storage resources in different storage clusters can vary and hence second mapped cluster can have different size than the first mapped cluster.); 
allocating storage space of the real cluster storage system (FIG. 1, storage cluster (110)) as the first mapped cluster (FIG. 4B, final resource set (450)) based on the first mapped cluster schema [resulting in allocated storage space, wherein the allocated storage space corresponds to a first level of data protection based on the geographically diverse redundant array of independent nodes and a second level of data protection corresponding to employing the first mapped cluster schema for the data stored thereon] (Col 7, line 8: ".. As shown in FIG. 4B, the data flow diagram includes the data object (400) and the cluster map (435) of FIG. 4A, as well as a candidate resource set (445), and a final resource set (450)". Examiner: resource set 450 is allocated for data object 400 using cluster map 435.); and
facilitating a data operation corresponding to a data storage location comprised in the real cluster storage system according to the first mapped cluster based on the first mapped cluster schema (Col 13, line 12: (64) "FIG. 6 shows a flowchart of a method for distributed data storage .. ". Col 13, line 22: "In STEP 600, a request to store a data object is received". Col 13, line 28: "In STEP 605, a virtual bucket is identified based on an identifier of the data object". Col 13, line 36: "In STEP 610, a final resource set mapped to by
the identified virtual bucket is identified ... In STEP 615, a replica of the data object is sent to each storage resource of the final resource set for storage".).
	Schuller teaches determining, mapping and allocating right size clusters. Schuller also teach [0069] “a distributed storage system includes a storage cluster … the storage includes a set of hard disk drives (HDDs) distributed across a network of computing devices in two datacenters …”. However, Schuller is not explicit about geographically diverse locations of the storage nodes. 
Neporada discloses, in response to receiving a real cluster storage system criterion, determining a first mapped cluster schema based on a first size corresponding to a first mapped cluster to be instantiated, wherein the first size is a different size than a second size corresponding to a second mapped cluster to be instantiated, wherein the real cluster is arranged as a geographically diverse redundant array of independent nodes facilitating protection of data stored thereon (Neporada: [0027] “… Further, the storage );
allocating storage space of the real cluster storage system (FIG. 1, storage cluster (110)) as the first mapped cluster (FIG. 4B, final resource set (450)) based on the first mapped cluster schema resulting in allocated storage space, wherein the allocated storage space corresponds to a first level of data protection based on the geographically diverse redundant array of independent nodes and a second level of data protection corresponding to employing the first mapped cluster schema for the data stored thereon (Neporada: [0027] “… Further, the storage cluster 108 may be implemented as a redundant array of independent nodes (a RAIN) where each node 110a-d may run its own operating system and make independent decisions regarding data storage operations within the storage cluster 108. … the storage cluster 108 may be further logically or physically divided into sub-clusters. For example, nodes 110a and 110b may be considered one sub-cluster, while nodes 110c and 110d may be considered a second sub-cluster. Division of a cluster into sub-clusters may be advantageous where one sub-cluster is located in a different geographic location from another sub-cluster…”); 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Neporada's system would have allowed Schuller to facilitate distributed storage systems to be placed in geographically dispersed locations. The motivation would be to get a more fault tolerant storage system that would serve lossless data service surviving natural disasters in some geographic locations.

Regarding Claim 2, Schuller/Neporada discloses, The system of claim 1, wherein the real cluster storage system comprises 1 to L real data storage clusters (Schuller: FIG. 2, Row 215, Row 220, Cabinet 235/240/245/250).

Regarding Claim 3, Schuller/Neporada discloses, The system of claim 2, wherein a real data storage cluster of the 1 to L real data storage clusters comprises 1 to N hardware data storage nodes (Schuller: FIG.2, Shelf 262/264/../272), wherein a hardware data storage node of the 1 to N hardware storage nodes comprises 1 to M data storage devices (Schuller: FIG.2, storage resources (e.g., 274-280)), and
wherein the data storage location is comprised in a data storage device of the 1 to M data storage devices of the hardware data storage node of the 1 to N hardware data storage devices of the real data storage cluster of the 1 to L data storage clusters (Schuller: Col 4, line 61: "As shown in FIG. 2, the hierarchical cluster tree (299) has one or more multiple nodes representing components of a distributed storage system including one or more data centers (e.g., 205, 210), ... One or more of the various components represented by the hierarchical cluster tree (299) may be located on the same device (e.g., a server, mainframe, a rack, etc.) or may be located on separate devices connected by a network (e.g. a local area network (LAN), the Internet, etc.), with wired and/or wireless segments".).


Regarding Claim 4, Schuller/Neporada discloses, The system of claim 1, wherein the allocating the storage space of the real cluster is based on an overall amount of storage of the real cluster storage system (Schuller: Col 7, line 20: ".. , the distribution engine may initially create, by pruning storage resources from the cluster map (435), a modified cluster map representing only storage resources in the candidate resource set (445). Then, the distribution Examiner: distribution engine uses distribution algorithm to allocate final resources based on the resource needs and resource availability (similar to overall amount of storage) ).

Regarding Claim 5, Schuller/Neporada discloses, The system of claim 1, wherein the first size is based on an indication of an amount of data to be stored via the first mapped storage cluster (Schuller: primary storage resource (440)) (Schuller: Col 6, line 44: "As shown in FIG. 4A, .. , a data object (400) associated with a request is mapped (e.g., hashed) to a virtual bucket (410). An identifier of the virtual bucket (410) is used as an input to a data distribution algorithm using the cluster map (435) in order to identify a primary storage resource (440)". Examiner: primary storage resource (440) identified based on data (400) is the first mapped storage source since the cluster map is not modified to pick other mapping as described in other sections [col 11, line 381. Distribution algorithm uses Identifier to select storage space and since the identifier is not limited to any specific items, it may include 'data size' among other identifying elements. 

Regarding Claim 6, Schuller/Neporada discloses, The system of claim 1, wherein the allocating the storage space of the real cluster is based on an indication of an amount of data stored via a third mapped cluster allocated from the real cluster storage system (Schuller: Col 7, line 20: ".. the distribution engine may initially create, by pruning storage resources from the cluster map (435), a modified cluster map representing only storage resources in the candidate resource set (445). Then, the distribution engine may be configured to use the modified cluster map to identify the final resource set (450) .. depending on the data distribution algorithm". Examiner: The final resource set (450) created using modified cluster map is similar to third mapped cluster compared to a final resource set created using original  cluster map which is similar to first mapped cluster).

Regarding Claim 9, Schuller/Neporada discloses, The system of claim 1, wherein the facilitating the data operation is based on information indicating a real data storage
location being received in conjunction with receiving the data operation (Schuller: Col 8, line 43: ".. the frontend module (105) includes functionality to identify a virtual bucket based on an identifier of the data object". Col 9, line 56: " .. and identify a primary storage resource associated with the virtual bucket". Examiner: Schuller sends data obiect identifier along with data operation which ultimately identifies storage resources which in turn points to some storage locations. Applicant sends storage location along with data operation. In both cases information sent along with data operation leads to identifying storage location to complete data operation. 

Regarding Claim 10, Schuller/Neporada discloses, The system of claim 1, wherein the facilitating the data operation is based on information indicating a mapped data storage location being received in conjunction with receiving the data operation (Schuller: Col 8, line 43: ".. the frontend module (105) includes functionality to identify a virtual bucket based on an identifier of the data object". Col 9, line 56: ".. and identify a primary storage
resource associated with the virtual bucket". Examiner: Schuller sends data obiect identifier 
which ultimately identifies storage resource which in turn points to some storage locations which may or may not be mapped.). 


    PNG
    media_image1.png
    5
    4
    media_image1.png
    Greyscale
	Regarding Claim 11, Schuller/Neporada discloses, The system of claim 1, wherein the first size of the first mapped cluster is a same size as a third size of a third mapped cluster (Schuller: Col 1, line 44: " .. obtaining a resource distribution factor (RDF) value, for each storage resource .. , wherein the RDF value is correlated with a size of the candidate resource set; .. , identify a first candidate resource set based on the first data object, .. , and provide the first data Examiner: The size of the 'candidate resource set' is related to RDF value and if the RDF value is not changed the size of the final storage which is picked from candidate resource set will be same as the first resource set). 

Regarding Claim 12, Schuller/Neporada discloses, The system of claim 1, wherein the operations further comprise:
in response to a change in an amount of data to be stored according to the first mapped cluster schema, altering the first mapped cluster schema, resulting in an updated mapped cluster schema (Schuller: Col 8, 20: ".. the distribution engine (100) is configured to update one or more of the mappings in response to a user request, a detected topology change, a change in the requested replication factor, a change in the requested RDF value, and/or any combination of inputs potentially affecting one or more of the mappings of virtual buckets to final resource sets".); and
reallocating the storage space of the real cluster storage system based on the
updated first mapped cluster schema, resulting in an updated first mapped cluster (Schuller: Col 9, line 20: ".. in response to user input, in response to a rebalance of a data structure representing the topology, .. making modifications to the cluster map (e.g., removing a storage resource) may involve creating a modified copy cluster map with the required changes".).

Regarding Claim 13, Schuller/Neporada discloses, The system of claim 12, wherein the altering the first mapped cluster schema results in the updated first mapped cluster having more storage space than the first mapped cluster (Schuller: Col 8, line 20: ".. the distribution engine (100) is configured to update one or more of the mappings in response to a user request, a detected topology change, a change in the requested replication factor, a change in the requested RDF value, and/or any combination of inputs potentially affecting one or more of the 

Regarding Claim 14, Schuller/Neporada discloses, The system of claim 12, wherein the altering the first mapped cluster schema results in the updated first mapped cluster having less storage space than the first mapped cluster (Schuller: Col 8, line 20: ".. the distribution engine (100) is configured to update one or more of the mappings in response to a user request, a detected topology change, a change in the requested replication factor, a change in the requested RDF value, and/or any combination of inputs potentially affecting one or more of the mappings of virtual buckets to final resource sets". Examiner: Change in final resource  set is not limited to only increase or decrease in storage space. Hence changed storage space may include less space than the first mapped cluster.). 

Regarding claim 15, Schuller discloses, A method, comprising:
in response to receiving real cluster storage system criteria, allocating, by a system comprising a processor and a memory, storage space of the real cluster storage system as a first mapped cluster of a first size according to a determined first mapped cluster schema based on the real cluster storage system criteria, wherein the first size is a different size than a second size of a second mapped cluster, [wherein the real cluster is arranged as a geographically diverse redundant array of independent nodes facilitating protection of data stored thereon, and wherein the allocating provides a first level of data protection based on the geographically diverse redundant array of independent nodes and a second level of data protection corresponding to storing the data stored thereon according to the first mapped cluster schema] (Col 7, line 8: ".. As shown in FIG. 4B, the data flow diagram includes the data object (400) and the cluster map (435) of FIG. 4A, as well as a candidate resource Examiner: resource set 450 is allocated for data object 400 using cluster map 435. Col 6, line 21: "A virtual bucket may be any logical unit for categorizing data which is requested to be stored in the storage cluster”. Col 6, line 46: "An identifier of the virtual bucket (410) is used as an input to a data distribution algorithm using the cluster map (435) in order to identify a primary storage resource (440)". Examiner: The data distribution algorithm that uses cluster map (435) is the schema that creates mapped cluster from real cluster storage.  Col 4, line 35: “the RDF ... is associated with the maximum number of storage resources in the storage cluster which can share data with a given storage resource. The distribution engine (100) may be configured to receive the RDF value from a user (e.g., an administrator), as part of a storage request, as a predefined value by a designer of the storage cluster, and/or from any other source ...”. So, the number of storage resources depends on RDF (replica distribution factor) and RDF can come from different sources and hence can have different values and hence number of storage resources in different storage clusters can vary and hence second mapped cluster can have different size than the first mapped cluster.); and
causing, by the system, a data operation to occur in the allocated storage space of the real cluster storage system according to the first mapped cluster and based on the first mapped cluster schema (Col 13, line 12: (64) "FIG. 6 shows a flowchart of a method for distributed data storage .. ". Col 13, line 22: "In STEP 600, a request to store a data object is received". Col 13, line 28: "In STEP 605, a virtual bucket is identified based on an identifier of the data object". Col 13, line 36: "In STEP 610, a final resource set mapped to by the identified virtual bucket is identified ... In STEP 615, a replica of the data object is sent to each storage resource of the final resource set for storage". FIG 6, step 615 stores data which is caused by ‘a request to store a data’ in step 600.).
Schuller teaches determining, mapping and allocating right size of a cluster. Schuller also teach [0069] “a distributed storage system includes a storage cluster, … the storage includes a set of hard disk drives (HDDs) distributed across a network of computing devices in 
Neporada discloses, in response to receiving real cluster storage system criteria, allocating, by a system comprising a processor and a memory, storage space of the real cluster storage system as a first mapped cluster of a first size according to a determined first mapped cluster schema based on the real cluster storage system criteria, wherein the first size is a different size than a second size of a second mapped cluster, wherein the real cluster is arranged as a geographically diverse redundant array of independent nodes facilitating protection of data stored thereon, and wherein the allocating provides a first level of data protection based on the geographically diverse redundant array of independent nodes and a second level of data protection corresponding to storing the data stored thereon according to the first mapped cluster schema (Neporada: [0027] “… Further, the storage cluster 108 may be implemented as a redundant array of independent nodes (a RAIN) where each node 110a-d may run its own operating system and make independent decisions regarding data storage operations within the storage cluster 108. … the storage cluster 108 may be further logically or physically divided into sub-clusters. For example, nodes 110a and 110b may be considered one sub-cluster, while nodes 110c and 110d may be considered a second sub-cluster. Division of a cluster into sub-clusters may be advantageous where one sub-cluster is located in a different geographic location from another sub-cluster…”);
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Neporada's system would have allowed Schuller to facilitate distributed storage systems to be placed in geographically dispersed locations. The motivation would be to get a more fault tolerant storage system that would serve lossless data service surviving natural disasters in some geographic locations.

Regarding claim 16, Schuller/Neporada discloses, The method of claim 15, wherein the allocating the storage space is according to a determined first mapped cluster schema based on:
the real cluster storage system criteria (Schuller: Col 6, line 44: "As shown in FIG. 4A, .. , a data object (400) associated with a request is mapped (e.g., hashed) to a virtual bucket (410). An identifier of the virtual bucket (410) is used as an input to a data distribution algorithm using the cluster map (435) in order to identify a primary storage resource (440)". Examiner: primary storage  resource (440) identified based on data (400) is the first mapped storage source since the cluster  map is not modified to pick other mapping as described in other sections {col 11. line 381.).,
a request for an indicated amount of storage space (Schuller: Col 7, line 20: ".. , the distribution engine may initially create, by pruning storage resources from the cluster map (435), a modified cluster map representing only storage resources in the candidate resource set (445). Then, the distribution engine may be configured to use the modified cluster map to identify the final resource set (450) .. depending on the data distribution algorithm". Examiner: distribution engine uses distribution algorithm to allocate final resources based on the resource needs and resource availability (similar to overall amount of storage), and
a second mapped cluster schema corresponding to the second mapped cluster allocated from the storage space of the real cluster storage system (Schuller: Col 7, line 20: ".. the distribution engine may initially create, by pruning storage resources from the cluster map (435), a modified cluster map representing only storage resources in the candidate resource set (445). Then, the distribution engine may be configured to use the modified cluster map to identify the final resource set (450) … depending on the data distribution algorithm". Examiner: The final resource set (450) created using modified cluster map is similar to second mapped cluster compared to a final resource set created using original cluster map which is similar to first mapped cluster). 

Regarding claim 17, Schuller/Neporada discloses, The method of claim 15, wherein the receiving the real cluster storage system criteria comprises receiving an indication of storage space corresponding to a first storage device and a second storage device, wherein the first storage device is located in a first geographic area, and wherein the second storage device is located in a second geographic area different than the first geographic area (Schuller: Col 4, line 63: "As shown in FIG. 2, the hierarchical cluster tree (299) has one or more multiple nodes representing components of a distributed storage system including one or more data centers (e.g., 205,210), .. one or more storage resources (e.g., 274-280), and/or any other components included in or otherwise relevant to a distributed storage system, ... the various components represented by the hierarchical cluster tree (299) .. may be located on separate devices connected by a network (e.g. a local area network (LAN), the Internet, etc.), with wired and/or wireless segments." Examiner: Schuller uses a distributed storage system where storages may be connected by internet and hence first and second storage devices may be spread to two different geographic locations).


Claims 7- 8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schuller as applied to claims 1-6, and 9-17 above, and in view of Neporada and further in view of CHOI et al. (US 20170344285 A1) [CHOI]
Regarding Claim 7, Schuller/Neporada teaches all the limitations of claim 1. 
However, Schuller/Neporada do not explicitly facilitate preventing the allocating the storage space based on the first mapped cluster schema if a rule related to a constraint on disk portion allocation has been satisfied.
CHOI discloses, The system of claim 1, wherein the operations further comprise, in response to determining that a rule (requirements 415 of FIG. 4) related to a constraint on disk portion allocation has been satisfied, preventing the allocating the storage space based on the first mapped cluster schema ([0083] ".. In FIG. 12, at block 1205, TASTE 225 of Examiner: applicant uses the 'rule related to a constraint on disk portion a/location' and determines the appropriate mapping cluster schema, which involves preventing and altering one schema and use another. CHOI identifies and allocates appropriate resources based on the application requirements. Both uses appropriate schema for resource allocation and avoids using the inappropriate one.). 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because CHOl's system would have allowed Schuller to facilitate allocating appropriate resources based on the rule/schema that satisfies application requirements in the best manner. The motivation would be to use the rule/schema that is best suitable for a storage allocation which will lead to the best storage usage by adopting best storage allocation strategy.

Regarding Claim 8, Schuller/Neporada/CHOI discloses, The system of claim 1, wherein the operations further comprise, in response to determining that a rule related to a constraint on disk portion allocation has been satisfied, altering the first mapped cluster schema prior to the allocating the storage space (Choi: [0083] ".. In FIG. 12, at block 1205, TASTE 225 of FIG. 2 may receive requirements 415 of FIG. 4 for a tenant (application). At block 1210, TASTE 225 of FIG. 2 may identify the available resources at data center 105 of FIG. 1: that is, the storage devices in storage device array 410 of FIG. 4, and all of their characteristics ... At block 1215, selection logic 515 of FIG. 5 may select a subset of the storage devices in storage device array 410 of FIG. 4 that may satisfy requirements 415 of FIG. 4 for the tenant". Examiner: applicant uses the 'rule related to a constraint on disk portion a/location' and determines the appropriate mapping cluster schema, which involves preventing and altering one schema and use another. CHOI identifies and allocates appropriate resources based on the application requirements. The methods are similar.). 

Regarding claim 18, Schuller discloses, A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
determining a first mapped cluster schema based on a first request for first storage space in a real cluster storage system, wherein the first storage space comprises a different amount of storage space than a second storage space of a second mapped cluster of the real cluster storage system, [wherein the real cluster storage system employs a geographically diverse redundant array of independent nodes topology for protection of stored data, and wherein a first level of data protection results from the geographically diverse redundant array of independent nodes topology and a second level of data protection results from storing the stored data according to the first mapped cluster schema] (Col 6, line 45: As shown in FIG. 4A, … , a data object (400) associated with a request is mapped (e.g., hashed) to a virtual bucket (410). An identifier of the virtual bucket (410) is used as an input to a data distribution algorithm using the cluster map (435) in order to identify a primary storage resource (440). Examiner: The data distribution algorithm that uses cluster map ( 435) is the schema that creates mapped cluster from  real cluster storage. Col 6, line 21: "A virtual bucket may be any logical unit for categorizing data which is requested to be stored in the storage cluster (e.g., data object(s) included in a storage request”. Col 4, line 35: “the RDF ... is associated with the maximum number of storage resources in the storage cluster which can share data with a given storage resource. The distribution engine (100) may be configured to receive the RDF value from a user (e.g., an administrator), as part of a storage request, as a predefined value by a designer of the storage cluster, and/or from any other source ..”. So, the number of storage resources depends on RDF (replica distribution factor) and RDF can come from different sources and hence can have different values and hence number of storage resources in different storage clusters can vary and hence second mapped cluster can have different size than the first mapped cluster.);
allocating the first storage space of the real cluster storage system as a first mapped cluster, according to the first mapped cluster schema, based on a criterion of the real cluster storage system (Col 7, line 8: ".. As shown in FIG. 4B, the data flow diagram includes the data object (400) and the cluster map (435) of FIG. 4A, as well as a candidate resource set (445), and a final resource set (450)". Examiner: resource set 450 is allocated for data obiect 400 using cluster map 435.); and
providing information enabling a data operation corresponding to the first
mapped cluster to occur based on the first mapped cluster schema (Col 13, line 12: 
(64) "FIG. 6 shows a flowchart of a method for distributed data storage. ". Col 13, line 22: "In STEP 600, a request to store a data object is received". Col 13, line 28: "In STEP 605, a virtual bucket is identified based on an identifier of the data object". Col 13, line 36: "In STEP 610, a final resource set mapped to by the identified virtual bucket is identified ... In STEP 615, a replica of the data object is sent to each storage resource of the final resource set for storage".).
	Schuller teaches determining, mapping and allocating right size clusters. Schuller also teach [0069] “a distributed storage system includes a storage cluster … the storage includes a set of hard disk drives (HDDs) distributed across a network of computing devices in two datacenters …”. However, Schuller is not explicit about geographically diverse locations of the storage nodes.
Neporada discloses, determining a first mapped cluster schema based on a first request for first storage space in a real cluster storage system, wherein the first storage space comprises a different amount of storage space than a second storage space of a second mapped cluster of the real cluster storage system, wherein the real cluster storage system employs a geographically diverse redundant array of independent nodes topology for protection of stored data, and wherein a first level of data protection results from the geographically diverse redundant array of independent nodes topology and a second level of data protection results from storing the stored data according to the first mapped cluster schema (Neporada: [0027] “… Further, the storage cluster 108 may be implemented as a redundant array of independent nodes (a RAIN) where each node 110a-d may run its own operating system and make independent decisions regarding data storage operations within the storage cluster 108. … the storage cluster 108 may be further logically or physically divided into sub-clusters. For example, nodes 110a and 110b may be considered one sub-cluster, while nodes 110c and 110d may be considered a second sub-cluster. Division of a cluster into sub-clusters may be advantageous where one sub-cluster is located in a different geographic location from another sub-cluster…”);
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Neporada's system would have allowed Schuller to facilitate distributed storage systems to be placed in geographically dispersed locations. The motivation would be to get a more fault tolerant storage system that would serve lossless data service surviving natural disasters in some geographic locations.
However, Schuller/Neporada did not explicitly facilitate altering the first mapped cluster schema until the first mapped cluster schema is determined to satisfy a rule related to a mapped cluster constraint.
CHOI discloses, altering the first mapped cluster schema until the first mapped cluster schema is determined to satisfy a rule related to a mapped cluster constraint ([0083] ".. In FIG. 12, at block 1205, TASTE 225 of FIG. 2 may receive requirements 415 of FIG. 4 for a tenant (application). At block 1210, TASTE 225 of FIG. 2 may identify the available resources at data center 105 of FIG. 1: that is, the storage devices in storage device array 410 of FIG. 4, and all of their characteristics ... At block 1215, selection logic 515 of FIG. 5 may select a subset of the Examiner: applicant uses the 'rule related to a constraint on disk portion allocation' and determines the appropriate mapping cluster schema, which involves preventing and altering one schema and use another. CHOI identifies and allocates appropriate resources based on the application requirements. The methods are similar.); 

Regarding claim 19, Schuller/Neporada/CHOI discloses, The non-transitory machine-readable medium of claim 18, wherein the mapped cluster constraint indicates that disks of a first node of the real cluster storage system are unable to be used in more than one mapped cluster (Schuller: Col 9, line 7: "The distribution engine (100) may be configured to compare the number of mappings for a storage resource to a predefined maximum number. In this example, if the distribution engine (100) determines that the number of mappings for the storage resource exceeds the maximum number, the distribution engine (100) may then remove the storage resource from the cluster map for subsequent mappings". Examiner: In Schuller's system a storage may not be used more than a predefined maximum number which could be one or more than one. Applicant sets that maximum number of use as 1. ).

Regarding claim 20, Schuller/Neporada/CHOI discloses, The non-transitory machine-readable medium of claim 18, wherein the operations further comprise:
in response to an amount of unutilized space of the first storage space being determined to transition a threshold level, adapting the first mapped cluster schema to an updated first mapped cluster schema and reallocating the first storage space according to the updated first mapped cluster schema, resulting in an updated first storage space (Schuller: col 9, line 9: ".. if the distribution engine (100) determines that the number of mappings for the storage resource exceeds the maximum number, the distribution engine (100) may then remove the storage resource from the cluster map for subsequent mappings and/or may reject the mapping and 
Examiner: Schuller deals with unutilized storage space by identifying storages that are used too many times and removing them from further mapping thus forcing mapping other storages which were mapped/used less. More mappings of a storage device for different data is an indication of more utilized area of the device and less mapping is an indication of less utilized area of that storage device. Hence Schuller's schema to address unutilized storage space is built-in in its mapping process.). 



Response to Arguments
	Applicant's arguments filed 02/24/2021 have been fully considered but they are now moot with the addition of new art.
	Applicant argues that storing redundant data is protected in the present application by redundancy within a mapped node but ALSO by node redundancy of the RAIN topology. This is clearly distinct from the subject matter of Schuller.
	Examiner previously explained redundancy within a mapped node as is present in Schuller. Schuller, Col 13, line 36: "In STEP 610, a final resource set mapped to by the identified virtual bucket is identified ... In STEP 615, a replica (redundant) of the data object is sent to each storage resource of the final resource set for storage". Hence Schuller’s distributed nodes can be configured many ways one of them being redundant nodes where data gets replicated to a group of selected storage nodes.
	While Schuller is not explicit about node level redundancy due to geographically dispersed nodes, the new prior art from Neporada is explicit about both within node redundancy and node level redundancy as disclosed in Neporada section [0027]-[0029]. Neporada discloses [0027] “… the storage cluster 108 may be implemented as a redundant array of independent 

Applicant’s arguments for claims 2-14 and 16-20 are basically same thing as above for claims 1 and 15 and examiner finds them non-persuasive for the same reasons as mentioned above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.H/Examiner, Art Unit 4192
/SHAWN X GU/
Primary Examiner, AU2138